Citation Nr: 1435169	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-37 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral stress fractures of the lower extremities, claimed as shin splints.  

2.  Entitlement to service connection for degenerative joint disease of the left knee.  

3.  Entitlement to service connection for degenerative joint disease of the right knee.  

4.  Entitlement to service connection for a left wrist disability.  

5.  Entitlement to service connection for a bilateral lower extremity disability, claimed as leg cramps and/or restless leg syndrome.  

6.  Entitlement to an initial rating in excess of 20 percent prior to March 21, 2012 and in excess of 40 percent thereafter for degenerative disc disease of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1972 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  In July 2014, the Veteran testified via video before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran seeks service connection for several disabilities, and an increased rating for degenerative disc disease of the lumbosacral spine.  During his July 2014 hearing, he stated he first began to receive VA treatment at the VA medical center in Chicago, Illinois during his final years of active duty service.  The Veteran separated from service in 1992; review of the file indicates, however, that complete VA treatment records have not been received prior to 2007.  Specifically no VA records prior to 2002 have been associated with the claims file and only a handful of records for the period from 2002 to 2005 have been obtained.  As the Veteran has made VA aware of outstanding medical treatment records, remand is required in order to obtain those records and associate them with the claims file.  

Next, the Veteran seeks service connection for a disability of the bilateral legs, claimed as restless leg syndrome.  While the RO obtained a medical opinion regarding whether such a disorder had its onset during service, no opinion was obtained addressing whether a service-connected disability has resulted in the claimed disability.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  The Veteran has been granted service connection for degenerative disc disease of the lumbosacral spine, and has reported shooting pain and other neurological impairment of the lower extremities.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Thus, remand is required to address whether the Veteran's service-connected lumbosacral spine disability has caused or aggravated a disability of the lower extremities, claimed as restless leg syndrome.  

Finally, at his July 2014 hearing, the Veteran testified that his lumbosacral spine has worsened since the most recent examination of record.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Therefore, remand for a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Jesse Brown VA Medical Center and obtain any medical records not already received from that or any other VA facility at which the Veteran has received treatment and associate them with the claims folder, to include any medical treatment records dated prior to 2007.  If no such records are available, that fact must be noted for the claims file.  

2.  Schedule the Veteran for a VA examination to determine the presence and etiology of any current neurological disorders of the lower extremities, claimed as restless leg syndrome.  The claims file, to include any physical and/or electronic medical records, must be furnished to the examiner.  The VA examiner should note any current neurological disorders of the lower extremities present on examination.  For any noted disorder, the examiner is requested to provide an opinion on the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current foot disorder had its onset during service.  
b) whether it is at least as likely as not (a 50 percent or greater probability) that any current foot disorder was due to, the result of, or was aggravated by a service-connected disability.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  The examiner is informed that the Veteran has been granted service connection for degenerative disc and joint disease of the lumbosacral spine; bilateral shoulder strains; myofascial pain of the cervical paraspinal muscles, right trapezius and rhomboid muscles with degenerative disc disease of the cervical spine; left lower extremity radiculopathy with meralgia paresthetica; a right wrist strain; degenerative joint disease of the right hand; chronic bilateral ankle sprains; bilateral hearing loss; ruptured eardrums, and; meralgia paresthetica of the right lower extremity.  

A rationale should be given for all opinions and conclusions rendered.  

3.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected thoracolumbar spine disability.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  

The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  The examiner must also note the presence, length, and severity of any incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


